DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 07/09/20.  This action is made non-final.
3.	Claims 1-17 are pending in the case.  Claims 1, 7 and 13 are independent claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5-7, 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Uyeki (US 20120215432).
Regarding claim 1, Uyeki discloses a system, comprising: 
at least one remote server (FIG. 1, see at least traffic server, weather server, historical accident server, historical weather server, variable message sign server) that includes a first memory to store first computing instructions and a first processor to execute the first computing instructions to:
receive at least one content recommendation for a user of a head unit of a vehicle (based on predicted traffic condition of each route, the telematics-navigation device 104 selects a route to recommend to the user as the best route to travel on to reach the destination. In one embodiment, the telematics-navigation device 104 presents the recommended route to the user along with the other routes that are available to reach the destination. In the display presented to the user, the recommended route is marked as being recommended, paragraph 0026);
receive telemetry information of the vehicle (the traffic server 106 represents an entity that stores real-time traffic information of segments of roads and transmits real-time traffic information to the telematics-navigation device 104 upon request, paragraph 0028); 
determine at least one content recommendation rule based on the at least one content recommendation and the telemetry information (the recommendation module 228 determines which route of those identified by the route module 214 to a destination to recommend to a user. In one embodiment, the recommendation module 228 selects the recommended route to a destination based on user criteria and traffic conditions predicted for the different routes. The user criteria may be, for example, one or more of the following: recommend the route with the shortest predicted travel time, avoid areas with a high likelihood of congestion, and avoid areas with a high likelihood of an accident, paragraph 0066); and
provide the at least one content recommendation rule to the vehicle (The recommendation module 228 presents to the user of the telematics-navigation device 104 the routes identified by the route module 214 to a destination. In one embodiment, information presented for each route includes one or more of the following: the mileage of the route, the normal travel time, the predicted travel time, the likelihood of congestion, and the likelihood of an accident. The recommendation module 228 uses an indicator to show which route was selected as being recommended. FIG. 6 is an example of the routes presented to a user by the recommendation module 228 according to one embodiment. As can be seen, in this example, route three is marked as being recommended, paragraph 0067; and
a head unit of the vehicle (FIG. 1, 102 telematics-navigation device) that includes a second memory to store second computing instructions and a second processor to execute the second computing instructions to:
collect and provide the telemetry information to the at least one remote server (for each route, the telematics-navigation device 104 receives from the traffic server 106 real-time traffic information that is available for segments of the route. A segment is a portion of a route. In one embodiment, each route is divided into equal distance segments. For example, if a route is 10 miles in distance and the route is divided into 2 mile segment, 5 segments make up the route. In another embodiment, each road that is a part of a route is a segment. For each segment of the route for which real-time traffic information is not available, the telematics-navigation device 104 requests and receives information on the segment from the variable message sign server 114, the historical weather server 118, and the historical accident server 12, paragraph 0025);
detect an event associated with the head unit (in one embodiment, the traffic server 106 updates the real-time traffic information stored in the traffic database 108 based on information provided by traffic sensors on roads. In one embodiment, traffic sensors measure the speed of vehicles traveling on the roads and based on the speed a determination can be made as to whether the roads are congested. In one embodiment, administrators manually update the real-time traffic information stored in the traffic database 108. For example, roads may have cameras and based on images captured by the cameras an administrator can determine whether a road is congested, whether there is an accident or construction on the road, and the speed of vehicles traveling on the road. Using the information obtained from the images, the administrator can update the traffic database 108. Upon request, the traffic server 106 transmits real-time traffic information stored in the traffic database 108 to the telematics-navigation device 104, paragraph 0029);
select content to present to the user based on a comparison of the detected event to the at least one content recommendation rule (a route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0029, A route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0049); and 
present the selected content to the user (the directions module 230 provides the driver with driving suggestions to avoid an accident. For example, assume that a driver is driving along a route and that it is currently raining. The directions module 230 may warn the driver that a high number of accidents have occurred in the past in the upcoming segment due to rain and may suggest to the driver that he or she drive at half the speed limit, paragraph 0068).
Regarding claim 5, Uyeki discloses wherein the second processor of the head unit selects the content to present to the user by further executing the second computing instructions to:
compare the detected event to conditions of the at least one content recommendation rule; and in response to a match between the detected event and a condition of a particular content recommendation rule, select a result of the particular content recommendation rule that corresponds to the condition (a route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0029, A route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0049).
Regarding claim 6, Uyeki discloses wherein the first processor of the at least one remote server determining the at least one content recommendation rule by further executing the first computing instructions to:
identify a movement pattern of the vehicle based on the telemetry information (the telematics-navigation device 104 selects a route to recommend to the user as the best route to travel on to reach the destination, paragraph 0026);
identify a destination associated with the at least one content recommendation (the telematics-navigation device 104 selects a route to recommend to the user as the best route to travel on to reach the destination, paragraph 0026);
in response to the destination being along the movement pattern of the vehicle, determine that the user responded positively to the at least one content recommendation (In one embodiment, the telematics-navigation device 104 presents the recommended route to the user along with the other routes that are available to reach the destination. In the display presented to the user, the recommended route is marked as being recommended. If one of the routes is selected, the telematics-navigation device 104 provides the driver of the vehicle 102 with turn by turn directions to the destination along the selected route paragraph 0026); and
generate a content recommendation rule based on the positive response of the user and the at least one content recommendation (In one embodiment, the telematics-navigation device 104 presents the recommended route to the user along with the other routes that are available to reach the destination. In the display presented to the user, the recommended route is marked as being recommended. If one of the routes is selected, the telematics-navigation device 104 provides the driver of the vehicle 102 with turn by turn directions to the destination along the selected route, paragraph 0026).
Regarding claim 7, Uyeki discloses a computer-implemented method, comprising:
receiving at least one content recommendation for a user of an head unit of a vehicle(based on predicted traffic condition of each route, the telematics-navigation device 104 selects a route to recommend to the user as the best route to travel on to reach the destination. In one embodiment, the telematics-navigation device 104 presents the recommended route to the user along with the other routes that are available to reach the destination. In the display presented to the user, the recommended route is marked as being recommended, paragraph 0026);
receiving telemetry information of the vehicle (the traffic server 106 represents an entity that stores real-time traffic information of segments of roads and transmits real-time traffic information to the telematics-navigation device 104 upon request, paragraph 0028);
determining at least one content recommendation rule based on the at least one content recommendation and the telemetry information (the recommendation module 228 determines which route of those identified by the route module 214 to a destination to recommend to a user. In one embodiment, the recommendation module 228 selects the recommended route to a destination based on user criteria and traffic conditions predicted for the different routes. The user criteria may be, for example, one or more of the following: recommend the route with the shortest predicted travel time, avoid areas with a high likelihood of congestion, and avoid areas with a high likelihood of an accident, paragraph 0066);
providing the at least one content recommendation rule to the head unit (The recommendation module 228 presents to the user of the telematics-navigation device 104 the routes identified by the route module 214 to a destination. In one embodiment, information presented for each route includes one or more of the following: the mileage of the route, the normal travel time, the predicted travel time, the likelihood of congestion, and the likelihood of an accident. The recommendation module 228 uses an indicator to show which route was selected as being recommended. FIG. 6 is an example of the routes presented to a user by the recommendation module 228 according to one embodiment. As can be seen, in this example, route three is marked as being recommended, paragraph 0067);
detecting an event associated with the head unit (in one embodiment, the traffic server 106 updates the real-time traffic information stored in the traffic database 108 based on information provided by traffic sensors on roads. In one embodiment, traffic sensors measure the speed of vehicles traveling on the roads and based on the speed a determination can be made as to whether the roads are congested. In one embodiment, administrators manually update the real-time traffic information stored in the traffic database 108. For example, roads may have cameras and based on images captured by the cameras an administrator can determine whether a road is congested, whether there is an accident or construction on the road, and the speed of vehicles traveling on the road. Using the information obtained from the images, the administrator can update the traffic database 108. Upon request, the traffic server 106 transmits real-time traffic information stored in the traffic database 108 to the telematics-navigation device 104, paragraph 0029);
selecting content to present to the user based on a comparison of the detected event to the at least one content recommendation rule(a route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0029, A route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0049); and
presenting the selected content to the user (the directions module 230 provides the driver with driving suggestions to avoid an accident. For example, assume that a driver is driving along a route and that it is currently raining. The directions module 230 may warn the driver that a high number of accidents have occurred in the past in the upcoming segment due to rain and may suggest to the driver that he or she drive at half the speed limit, paragraph 0068).
Regarding claim 11, Uyeki discloses wherein selecting the content to present to the user further comprises:
comparing the detected event to conditions of the at least one content recommendation rule; and in response to a match between the detected event and a condition of a particular content recommendation rule, selecting a result of the particular content recommendation rule that corresponds to the condition (a route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0029, A route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0049).
Regarding claim 12, Uyeki discloses wherein determining the at least one content recommendation rule further comprises:
identifying a movement pattern of the vehicle based on the telemetry information (the telematics-navigation device 104 selects a route to recommend to the user as the best route to travel on to reach the destination, paragraph 0026);
identifying a destination associated with the at least one content recommendation (the telematics-navigation device 104 selects a route to recommend to the user as the best route to travel on to reach the destination, paragraph 0026);
in response to the destination being along the movement pattern of the vehicle, determining that the user responded positively to the at least one content recommendation (In one embodiment, the telematics-navigation device 104 presents the recommended route to the user along with the other routes that are available to reach the destination. In the display presented to the user, the recommended route is marked as being recommended. If one of the routes is selected, the telematics-navigation device 104 provides the driver of the vehicle 102 with turn by turn directions to the destination along the selected route paragraph 0026);
and generating a content recommendation rule based on the positive response of the user and the at least one content recommendation (In one embodiment, the telematics-navigation device 104 presents the recommended route to the user along with the other routes that are available to reach the destination. In the display presented to the user, the recommended route is marked as being recommended. If one of the routes is selected, the telematics-navigation device 104 provides the driver of the vehicle 102 with turn by turn directions to the destination along the selected route, paragraph 0026).
Regarding claim 13, Uyeki discloses a computing device, comprising:
at least one memory that stores computer instructions; and at least one processor that performs actions when executing the computer instructions, the actions including:
receiving at least one content recommendation for a user of a head unit of a vehicle (based on predicted traffic condition of each route, the telematics-navigation device 104 selects a route to recommend to the user as the best route to travel on to reach the destination. In one embodiment, the telematics-navigation device 104 presents the recommended route to the user along with the other routes that are available to reach the destination. In the display presented to the user, the recommended route is marked as being recommended, paragraph 0026);
receiving, from the head unit, telemetry information of the vehicle (the traffic server 106 represents an entity that stores real-time traffic information of segments of roads and transmits real-time traffic information to the telematics-navigation device 104 upon request, paragraph 0028); 
determining at least one content recommendation rule based on the at least one content recommendation and the telemetry information (the recommendation module 228 determines which route of those identified by the route module 214 to a destination to recommend to a user. In one embodiment, the recommendation module 228 selects the recommended route to a destination based on user criteria and traffic conditions predicted for the different routes. The user criteria may be, for example, one or more of the following: recommend the route with the shortest predicted travel time, avoid areas with a high likelihood of congestion, and avoid areas with a high likelihood of an accident, paragraph 0066); and
providing the at least one content recommendation rule to the head unit for the head unit to detect an event associated with the head unit (The recommendation module 228 presents to the user of the telematics-navigation device 104 the routes identified by the route module 214 to a destination. In one embodiment, information presented for each route includes one or more of the following: the mileage of the route, the normal travel time, the predicted travel time, the likelihood of congestion, and the likelihood of an accident. The recommendation module 228 uses an indicator to show which route was selected as being recommended. FIG. 6 is an example of the routes presented to a user by the recommendation module 228 according to one embodiment. As can be seen, in this example, route three is marked as being recommended, paragraph 0067); and
select content to present to the user based on a comparison of the detected event to the at least one content recommendation rule (a route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0029, A route module 214 identifies different routes to a destination. When a request is received by a user of the telematics-navigation device 104 via the input device 204 for a route to a destination, the route module 214 receives from the position detection module 210 the current geographic location of the vehicle 102. Based on the current location and the destination, the route module 214 retrieves a vector map from a map database 216. The map database 216 includes multiple vector maps. The route module 214 locates the current location and the destination on the map. The route module 214 identifies multiple routes from the current location to the destination. A traffic module 218 communicates with the traffic server 106 to retrieve real-time traffic information. For each route identified by the route module 214 to a destination, the traffic module 218 sends a request to the traffic server 106 for real-time traffic information for segments that makeup the route. The traffic module 218 receives from the traffic server 106 in response to a request, real-time traffic information for segments for which information is available. As is described below, a prediction module 226 uses the information received from the traffic server 106 to predict the traffic conditions of the route, paragraph 0049).
Regarding claim 17, Uyeki discloses wherein the at least one processor executes the computer instructions to perform further actions, the further actions include:
identifying a movement pattern of the vehicle based on the telemetry information (the telematics-navigation device 104 selects a route to recommend to the user as the best route to travel on to reach the destination, paragraph 0026);
identifying a destination associated with the at least one content recommendation (the telematics-navigation device 104 selects a route to recommend to the user as the best route to travel on to reach the destination, paragraph 0026);
in response to the destination being along the movement pattern of the vehicle, determining that the user responded positively to the at least one content recommendation (In one embodiment, the telematics-navigation device 104 presents the recommended route to the user along with the other routes that are available to reach the destination. In the display presented to the user, the recommended route is marked as being recommended. If one of the routes is selected, the telematics-navigation device 104 provides the driver of the vehicle 102 with turn by turn directions to the destination along the selected route paragraph 0026);
and generating a content recommendation rule based on the positive response of the user and the at least one content recommendation (In one embodiment, the telematics-navigation device 104 presents the recommended route to the user along with the other routes that are available to reach the destination. In the display presented to the user, the recommended route is marked as being recommended. If one of the routes is selected, the telematics-navigation device 104 provides the driver of the vehicle 102 with turn by turn directions to the destination along the selected route, paragraph 0026).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uyeki in view of Hunt (US 20170088142). 
Regarding claim 2, Uyeki does not disclose wherein the first processor of the at least one remote server further executes the first computing instructions to: aggregate the at least one content recommendation rule for the user with at least one other content recommendation rule for at least one other user of at least one other head unit.
However, Hunt discloses wherein in an example, storage 350 may also provide a user profile database, and a conditions database. The user profile database may include an aggregation of collected user profiles from many different users, for example, users who subscribe to a service. These may include multi-dimensional user competency scores, along with associated contextual conditions. These can be used, for example, when a user 120 encounters new conditions that do not yet have an associated context. In that case, driver competency engine 224 may query aggregation engine 300 for competency scores from similar users in similar conditions. This may allow driver competency engine 224 to make useful decisions and assign a useful score even when encountering a new context (paragraph 0082).
The combination of Uyeki and Grant would have resulted in the prediction of route interface of Uyeki to further incorporate using aggregate data across different people at any given time to better predict routes.  One would have been motivated to have combined the teachings because a user in Uyeki is already involved in prediction of routes and incorporating aggregation of data across users would have been an obvious combination as Uyeki is already involved in using real-time telematics data that is also collected from other users in real time.  As such, the combination of references would have been obvious as it would have resulted in a predictable invention. 
Regarding claim 3, Uyeki does not disclose wherein the first processor of the at least one remote server further executes the first computing instructions to: provide the aggregated content recommendation rules to the head unit.
However, Hunt discloses in at least FIG. 1 wherein a display displays the recommended suggestion to a user to follow wherein in FIGS. 2 and 3 the aggregation server provides information to a user.
The combination of Uyeki and Grant would have resulted in the prediction of route interface of Uyeki to further incorporate using aggregate data across different people at any given time to better predict routes.  One would have been motivated to have combined the teachings because a user in Uyeki is already involved in prediction of routes and incorporating aggregation of data across users would have been an obvious combination as Uyeki is already involved in using real-time telematics data that is also collected from other users in real time.  As such, the combination of references would have been obvious as it would have resulted in a predictable invention. 
Regarding claim 4, Uyeki does not disclose further comprising: wherein the first processor of the at least one remote server further executes the first computing instructions to: aggregate the at least one content recommendation rule with a plurality of other content recommendation rules for other users; and provide the aggregated content recommendation rules to the head unit; and wherein the second processor of the head unit further executes the second computing instructions to: select the content to present to the user based on a comparison of the detected event to the aggregated content recommendation rule.
However, Hunt discloses wherein in an example, storage 350 may also provide a user profile database, and a conditions database. The user profile database may include an aggregation of collected user profiles from many different users, for example, users who subscribe to a service. These may include multi-dimensional user competency scores, along with associated contextual conditions. These can be used, for example, when a user 120 encounters new conditions that do not yet have an associated context. In that case, driver competency engine 224 may query aggregation engine 300 for competency scores from similar users in similar conditions. This may allow driver competency engine 224 to make useful decisions and assign a useful score even when encountering a new context (paragraph 0082).
Further, Hunt discloses in at least FIG. 1 wherein a display displays the recommended suggestion to a user to follow wherein in FIGS. 2 and 3 the aggregation server provides information to a user.
The combination of Uyeki and Grant would have resulted in the prediction of route interface of Uyeki to further incorporate using aggregate data across different people at any given time to better predict routes.  One would have been motivated to have combined the teachings because a user in Uyeki is already involved in prediction of routes and incorporating aggregation of data across users would have been an obvious combination as Uyeki is already involved in using real-time telematics data that is also collected from other users in real time.  As such, the combination of references would have been obvious as it would have resulted in a predictable invention. 
Regarding claim 8, Uyeki does not disclose further comprising: aggregating the at least one content recommendation rule for the user with at least one other content recommendation rule for at least one other user of at least one other head unit.
However, Hunt discloses wherein in an example, storage 350 may also provide a user profile database, and a conditions database. The user profile database may include an aggregation of collected user profiles from many different users, for example, users who subscribe to a service. These may include multi-dimensional user competency scores, along with associated contextual conditions. These can be used, for example, when a user 120 encounters new conditions that do not yet have an associated context. In that case, driver competency engine 224 may query aggregation engine 300 for competency scores from similar users in similar conditions. This may allow driver competency engine 224 to make useful decisions and assign a useful score even when encountering a new context (paragraph 0082).
The combination of Uyeki and Grant would have resulted in the prediction of route interface of Uyeki to further incorporate using aggregate data across different people at any given time to better predict routes.  One would have been motivated to have combined the teachings because a user in Uyeki is already involved in prediction of routes and incorporating aggregation of data across users would have been an obvious combination as Uyeki is already involved in using real-time telematics data that is also collected from other users in real time.  As such, the combination of references would have been obvious as it would have resulted in a predictable invention. 
Regarding claim 9, Uyeki does not disclose further comprising: providing the aggregated content recommendation rules to the head unit.
However, Hunt discloses in at least FIG. 1 wherein a display displays the recommended suggestion to a user to follow wherein in FIGS. 2 and 3 the aggregation server provides information to a user.
The combination of Uyeki and Grant would have resulted in the prediction of route interface of Uyeki to further incorporate using aggregate data across different people at any given time to better predict routes.  One would have been motivated to have combined the teachings because a user in Uyeki is already involved in prediction of routes and incorporating aggregation of data across users would have been an obvious combination as Uyeki is already involved in using real-time telematics data that is also collected from other users in real time.  As such, the combination of references would have been obvious as it would have resulted in a predictable invention.
Regarding claim 10, Uyeki does not disclose further comprising: aggregating the at least one content recommendation rule with a plurality of other content recommendation rules for other users; providing the aggregated content recommendation rules to the head unit; and selecting the content to present to the user based on a comparison of the detected event to the aggregated content recommendation rule.
However, Hunt discloses wherein in an example, storage 350 may also provide a user profile database, and a conditions database. The user profile database may include an aggregation of collected user profiles from many different users, for example, users who subscribe to a service. These may include multi-dimensional user competency scores, along with associated contextual conditions. These can be used, for example, when a user 120 encounters new conditions that do not yet have an associated context. In that case, driver competency engine 224 may query aggregation engine 300 for competency scores from similar users in similar conditions. This may allow driver competency engine 224 to make useful decisions and assign a useful score even when encountering a new context (paragraph 0082).
Further, Hunt discloses in at least FIG. 1 wherein a display displays the recommended suggestion to a user to follow wherein in FIGS. 2 and 3 the aggregation server provides information to a user.
The combination of Uyeki and Grant would have resulted in the prediction of route interface of Uyeki to further incorporate using aggregate data across different people at any given time to better predict routes.  One would have been motivated to have combined the teachings because a user in Uyeki is already involved in prediction of routes and incorporating aggregation of data across users would have been an obvious combination as Uyeki is already involved in using real-time telematics data that is also collected from other users in real time.  As such, the combination of references would have been obvious as it would have resulted in a predictable invention.
Regarding claim 14, Uyeki does not disclose wherein the at least one processor executes the computer instructions to perform further actions, the further actions include: aggregating the at least one content recommendation rule for the user with at least one other content recommendation rule for at least one other user of at least one other head unit.
However, Hunt discloses wherein in an example, storage 350 may also provide a user profile database, and a conditions database. The user profile database may include an aggregation of collected user profiles from many different users, for example, users who subscribe to a service. These may include multi-dimensional user competency scores, along with associated contextual conditions. These can be used, for example, when a user 120 encounters new conditions that do not yet have an associated context. In that case, driver competency engine 224 may query aggregation engine 300 for competency scores from similar users in similar conditions. This may allow driver competency engine 224 to make useful decisions and assign a useful score even when encountering a new context (paragraph 0082).
The combination of Uyeki and Grant would have resulted in the prediction of route interface of Uyeki to further incorporate using aggregate data across different people at any given time to better predict routes.  One would have been motivated to have combined the teachings because a user in Uyeki is already involved in prediction of routes and incorporating aggregation of data across users would have been an obvious combination as Uyeki is already involved in using real-time telematics data that is also collected from other users in real time.  As such, the combination of references would have been obvious as it would have resulted in a predictable invention.
Regarding claim 15, Uyeki does not disclose wherein the at least one processor executes the computer instructions to perform further actions, the further actions include: providing the aggregated content recommendation rules to the head unit.
However, Hunt discloses in at least FIG. 1 wherein a display displays the recommended suggestion to a user to follow wherein in FIGS. 2 and 3 the aggregation server provides information to a user.
The combination of Uyeki and Grant would have resulted in the prediction of route interface of Uyeki to further incorporate using aggregate data across different people at any given time to better predict routes.  One would have been motivated to have combined the teachings because a user in Uyeki is already involved in prediction of routes and incorporating aggregation of data across users would have been an obvious combination as Uyeki is already involved in using real-time telematics data that is also collected from other users in real time.  As such, the combination of references would have been obvious as it would have resulted in a predictable invention.
Regarding claim 16, Uyeki does not disclose wherein the at least one processor executes the computer instructions to perform further actions, the further actions include: aggregating the at least one content recommendation rule with a plurality of other content recommendation rules for other users; and providing the aggregated content recommendation rules to the head unit for the head unit to select the content to present to the user based on a comparison of the detected event to the aggregated content recommendation rule.
However, Hunt discloses wherein in an example, storage 350 may also provide a user profile database, and a conditions database. The user profile database may include an aggregation of collected user profiles from many different users, for example, users who subscribe to a service. These may include multi-dimensional user competency scores, along with associated contextual conditions. These can be used, for example, when a user 120 encounters new conditions that do not yet have an associated context. In that case, driver competency engine 224 may query aggregation engine 300 for competency scores from similar users in similar conditions. This may allow driver competency engine 224 to make useful decisions and assign a useful score even when encountering a new context (paragraph 0082).
Further, Hunt discloses in at least FIG. 1 wherein a display displays the recommended suggestion to a user to follow wherein in FIGS. 2 and 3 the aggregation server provides information to a user.
The combination of Uyeki and Grant would have resulted in the prediction of route interface of Uyeki to further incorporate using aggregate data across different people at any given time to better predict routes.  One would have been motivated to have combined the teachings because a user in Uyeki is already involved in prediction of routes and incorporating aggregation of data across users would have been an obvious combination as Uyeki is already involved in using real-time telematics data that is also collected from other users in real time.  As such, the combination of references would have been obvious as it would have resulted in a predictable invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174